 

Exhibit 10.25.1

 

Report of Petrotech Engineering Ltd.

 

PETROTECH ENGINEERING LTD.

7536 Manzanita Place, Burnaby, B. C., Canada V3N 4X1 Phone: (604) 525 6896

Email: johnyu@axion.net

 

March 28, 2013

 

Ref: 13 - 15

 

Osage Exploration and Development, Inc.

2445 5th Avenue, Suite 310

San Diego, California, USA 92101

 

Attention: Norman Dowling, CFO

 

Sir:

 

Re:       Evaluation of the Interests of Osage Exploration and Development, Inc.
in the   Guaduas Field in the Middle/Upper Magdalena Valley, Onshore Colombia

 

At your request, we have prepared an engineering and economic evaluation of the
interests of Osage Exploration and Development, Inc. (here-in-after referred to
as the “Company”) in the Guaduas Field with proved and probable oil and gas
reserves in Colombia. Cimarrona, LLC owns a 9.4% working interest in the Guaduas
Field subject to 20% royalty payable to Ecopetrol. The operator is Pacific
Rubiales Energy Corp. Cimarrona, LLC is a wholly-owned subsidiary of the
Company. The evaluation is prepared using an effective date of December 31,
2012. The purpose of this evaluation is to provide information for the annual
filing with the United States Securities and Exchange Commission.

 

This evaluation uses the definitions of reserves and resources of the Society of
Petroleum Engineers in 2007 (see Definitions of Reserves). The net cash flow is
calculated at constant prices and costs on the reserves, to all future time and
after deduction of the capital costs, royalties but before deduction of income
tax. All cash flow data is in U. S. dollars. A summary of the Company’s net
share of proved producing, non-producing, undeveloped and probable reserves and
net share of the future present worth net cash flow, discounted at 0, 5, 10, 15,
and 20% before income tax, is presented as follows:

 

Onshore Colombia

 

   Heavy Oil Reserves   Gas Reserves   Before Tax NPV @     100%  Gross   Net  
100%  Gross   Net   0%  5%  10%  15%  20% Reserve Category  Mbbl   Mbbl   Mbbl  
MMcf   MMcf   MMcf   M$   M$   M$   M$   M$  Proved Producing   1,299    135  
 108    3,266    307    246    7300    6,287    5,510    4,900    4,413 
Probable Undeveloped   1,253    118    94    0    0    0    5,571    4,737  
 4,073    3,537    3,099  Total Proved & Probable   2,552    253    202  
 3,266    307    246    12,871    11,024    9,583    8,437    7,512 

  

Figures of the reserve data and net present values may be rounded off.

 



 

 

 

Details of the proved producing, non-producing, undeveloped and probable
reserves together with the net present values discounted at 0, 5, 10, 15, and
20% are shown in Summary Table 1. The gross reserve is the Company’s share of
production before royalties and the net reserve is the Company’s share of
production after deduction of royalties. The royalties on the oil are paid in
kind for Colombia.

 

The average oil price for the Guaduas Field was $104.92 based on the average
sales price per month and the weighted average gas price was $4.82 per Mcf based
on $779,844 received for 161,594 Mcf of gas sold at year-end 2012 (See Constant
Oil and Gas Prices).

 

At this time, the operator intends to drill the development wells as per
schedule. No more exploration target has been identified at this time and no
exploration drilling is anticipated. Although the Ecopetrol’s Association
Contract has a provision to back-in for 50% of the production after the
deduction of royalties, this most likely may not happen because no exploration
is anticipated in the future.

 

The estimated net present values do not represent a fair market value. The
abandonment costs of the wells are normally incorporated at the end of the
economic life. The recoverable proved and probable reserves are estimated using
production decline methods, volumetric data, well performance and well spacing
in the immediate area of each entity (see production plots). In reviewing the
reserves estimates provided, it should be understood that there are inherent
uncertainties and limitations with both the database available for analysis and
the interpretation of such engineering and geological data. The judgments used
in assessing the reserves are considered reasonable given the knowledge of the
property reviewed. Our estimates are prepared using standard geological and
engineering methods generally accepted by the petroleum industry, and the
reserves definitions and standards required by the United States SEC. The method
or combination of methods used is based on our professional judgment and
experience. Estimates may change substantially as additional data from ongoing
development activities and production performance becomes available and as
economic conditions impacting oil and gas prices and costs change. Field
inspections of the properties were not conducted and not considered necessary in
view of information available from public information and records and data
provided by the Company. All procedures and methods have been considered under
the circumstances to prepare this report.

 

If additional information is required, please advise.

 

Respectfully Submitted,

 

Petrotech Engineering Ltd.

 

/s/ John Yu  

John Yu, P. Eng.

 

 

 

 